Title: From George Washington to James Madison, 12 May 1789
From: Washington, George
To: Madison, James

 

My dear Sir,
New York, May 12th 1789.

To draw such a line for the conduct of the President as will please every body, I know is impossible; but to mark out and follow one (which by being consonant with reason) will meet general approbation, may be as practicable as it is desireable. The true medium I conceive must lye in pursuing such a course as will allow him time for all the official duties of his station—This should be the primary object—The next, to avoid as much as may be, the charge of superciliousness, and seclusion from information by too much reserve and too great a withdraw of himself from company on the one hand, and the inconveniences as well as reduction of respectability by too free an intercourse, and too much familiarity on the other.
Under these impressions I have submitted the enclosed queries for your consideration, and would thank you for your sentiments thereon with the return of the paper—For the remarks which it contains, it is necessary that some plan should be adopted by the President for his mode of living; that the pecuniary estimates for the department may have an eye thereto; and though secondary, it is a motive for my bringing the matter before you at this time. I am your affectionate friend and obedient servant.

G. Washington

